DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 10 November 2021.
Claim 18 has been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the claim objection have been fully considered and they are persuasive due to Applicant amendment.  The objection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered, but they are not persuasive.
Applicant submits that “Claims 1-20 integrate the judicial exception into a practical application of the judicial exception under MPEP 2106.05(e) pertaining to "Other Meaningful Limitations" because Claims 1-20 include additional elements that provide an inventive concept to the claim as a whole.”  Examiner respectfully disagrees.
The present claims do not disclose a technical solution to a technical problem.  Instead, the claims disclose a business solution when “transmitting [. . . ] a request to refund the fee charged for a particular service.”  The claims disclose analyzing a database in order to transmit a Electric Power Group, the claims disclose gathering information, analyzing information, and sending a message based on the analyzed information.  The claims are not integrated into a practical application because the claims neither disclose specifically how the analyzing is occurring; nor do the claims improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claims simply include instructions to implement an abstract idea on a computer and does no more than generally link the use of a judicial exception to a particular technological environment or field of use. The claims lack a technical solution to a technical problem.   Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Here, the additional limitations do not integrate the judicial exception into a practical application. More particularly, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation.  Rather, claim 1 recites an abstract ideas as identified in Step 2A Step 1, and none of the limitations integrates the judicial exception into a practical application.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant submits that the claims pertain to how the MFP server transaction processing service determines which third-party services were not successfully completed on behalf of the 
Claim 1 uses generic computer components and generic computer functionality to analyze records of services performed in a database in order to draw conclusions and send a request to refund message if need be.  The generic computer components are processors, memories, server computer, MFP server transaction processing service.  The claims merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  The claims do not disclose that a generic memory; there is nothing that discloses how this memory and database is an improvement from other memories and databases such that it is organized in some way to allow this analysis of records to be done in any different way than used before.  A traditional memory and database is disclosed.    Because the additional elements are described in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.  Therefore, the claims merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been fully considered, but they are not persuasive.  
Applicant submits that  in response to receiving, from the MFP, the end user session request that was generated by the MFP in response to the user of the MFP logging out of the MFP to end the user session that included a third-party service performing one or more services on behalf of the MFP and prior to the third-party service completing the one or more services on behalf of the MFP: the MFP server transaction processing service sending a transaction amount capture request to an authorization and capture service to cause a fee to be charged for the one or more services performed by the third-party service on behalf of the MFP, is not taught or suggested by Lovat, Guerin and Kobayashi.  Examiner respectfully disagrees. 

The primary reference, Lovat, discloses a remote computing device (RCD) is a device capable of processing data and communicating with other devices through a communication link.  Lovat discloses the RCD monitors print jobs in order to inform the IDev to continue the print job, or cancel the job if an error has occurred.  Also, Lovat discloses that the IDEV calculates a preliminary cost for the print job, which the user pays.  During and after the print job, accounting data will be reviewed in case the user gets  a refund.  This may be because the ink has run out or paper has run out and thus the print job may not complete the task fully.  The instant claims disclose that the user logs out, a fee is charged, and then the print job begins by a third party service.  Likewise, Lovat discloses that a user logs out, pays a preliminary fee, and then the print job begins by a third party service.  
Lovat disclose an imaging device (IDev) sends job results to an RCD for processing; an accounting application running on the RCD will determine if the job was completed successfully.  The user logs into the IDev using a user interface, submits his job request, and the IDev calculates a job cost using configuration data (a preliminary/suggested/probable cost).  Thereafter, the user can accept the job, 
Moreover, Lovat discloses that the RCD monitors print jobs and review the accounting data.  Lovat discloses that after the RCD is sent job results and before the third-party service completes one or more services (or not finish completing a service that was not finished because of lack of materials): the IDev calculates the fee for the printing job prior to execution of the print job.  The IDev informs the user and requires the user to load sufficient funds into his account to complete the print job prior to execution.  Later, the final fee will also be calculated in case the print job was not completed correctly and the user needs to be issued a refund.  Lovat discloses that during processing of the job, many things can occur that gives the system additional data to better calculate job costs, fees, and charges.  Additionally, errors may occur that change the outcome of a job and its associated costs, fee, and charges.  Before the printing occurred, the user had added funds to his account and a preliminary job amount was calculated and deducted from the user account.  However, if the system determines that an error occurred, then the RCD will determine the user needs to be refunded.  For example, if the job had been configured for 20 copies and the system only completed 10 copies before the toner was depleted, the RCD accounting application will refund the amount for 10 copies back to the user’s account.  The RCD will examine the database to compare what the user had been charged prior to execution of the printing job (the job/number of pages to print and the fee), and compare to the status report after the printing is completed to determine if a job/service was not successfully completed.  Lovat discloses that the IDev sends the job results to the RCD for processing.  The RCD’s accounting application (that runs on the RCD) determines if the job was successful or not.  The job results will come from the third party that actually printed the pages because a job report is sent. [0209]-[0220] [0198] [0199] [0190] [0191] [0040] [0041] [0073] [0072]

In addition, Kobayashi further teaches that a user sets printing instructions, logs out, and then later the printing begins.  [0060] discloses that within 10 minutes after the printing instruction operation and the subsequent logout from the PC11 by the user the printing begins.  In other words, 10 minutes after the user logs in, is authenticated, sets printing instructions, and then logs out, the print job will begin.   
Kobayashi discloses that when a user logs into a specified terminal, the authentication server performs authentication based on the user’s entry and activates the printer to perform printing options.  After the authentication, a corresponding session event is automatically made according to predetermined session rules.  In the event of the user’s logout from the terminal prior to the session event ‘completion of printing’, the printer interrupts the specified print job according to the session event rules. Even though the printing it interrupted, rules or attributes may be set that directs the printer to restart the print job again even when an interruption occurs because the user log out.  Therefore, the printer of the third-party continues to perform the print service job even after the user logs out until the print job is completed.  Moreover, Kobayashi discloses that after a user’s logout from the terminal, the authentication server sends the log information representing the operation log (i.e., what is printed, which may include fees) up to the logout from the terminal to the authentication server and the two printers, in addition to storage of the log information in the authentication server.).  Therefore, the log which describes the print job is sent after the user logs out and before the completion of the print job. [0055]-[0063] [0078].  

Therefore, the combination of Lovat, Guerin, and Kobayashi discloses:  in response to receiving, from the MFP, the end user session request that was generated by the MFP in response to the user of the MFP logging out of the MFP to end the user session that included a third-party service performing one or more services on behalf of the MFP and prior to the third-party service completing the one or more services on behalf of the MFP: the MFP server transaction processing service sending a transaction amount capture request to an authorization and capture service to cause a fee to be charged for the one or more services performed by the third-party service on behalf of the MFP.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 8 is directed to a non-transitory computer–readable media comprising a series of operations and Claim 15 is directed to a method comprising a series of steps; and (machine), as Claim 1 is directed to an apparatus.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 8, and 15) are directed, in part, to receiving an end user session request in response to a user logging out to end a user session;  performing one or more services;  sending a transaction amount capture request to cause a fee to be charged for the one or more services performed, and  examining one or more service task records to identify a particular service, from the one or more services, that was not successfully completed; and  transmitting a request to refund the fee charged for the particular service, from the one or more services, that was not successfully completed.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer” “processors,” “memories,” “instructions,” “Multi-Function Peripheral (MFP) server,” “a server computer,” “apparatus,” “computer, and “a non-transitory computer-readable media” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and updating records using that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving requests and data and updating records with those received requests and data without specifying how it is done.  Accordingly, these additional elements do 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to process a service or transaction request amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to complete processing a transaction using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 are directed to explaining more about the refund request and notifications.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions); and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lovat et al. (US 2006/0080185 A1) hereinafter Lovat, in view of Guerin et al. (US 2016/0055477 A1) hereinafter Guerin, in view of Kobayashi et al. (US 2009/0193504 A1) hereinafter Kobayashi.
Claims 1, 8, 15
Lovat discloses the following limitations:
(Previously Presented) An apparatus comprising: one or more processors; and one or more memories storing instructions which, when processed by one or more processors, cause: a Multi-Function Peripheral (MFP) server transaction processing service, executing on a server computer, receiving from an MFP an end user session request that was generated by the MFP in response to a user of the MFP logging out of the MFP to end a user session that included a third- party service performing one or more services on behalf of the MFP; (see at least [0220] [0209] [0211] [0198] [0199] [0040] [0041].  Lovat discloses a remote computing device (RCD) is a device capable of processing data and communicating with other devices through a communication link.  Lovat discloses the RCD monitors print jobs.  An imaging device (IDev) sends job results to an RCD for processing; an accounting application running on the RCD will determine if the job was completed successfully.  The user logs into the IDev using a user interface, submits his job request, and the IDev calculates a job cost using configuration data (a preliminary/suggested/probable cost).  Thereafter, the user can accept the job, send the funds in, and the job will be approved and begin printing.  Thereafter, the user logs out.  Therefore, the RCD receives information after a user has logged out.). 
 in response to receiving, from the MFP, the end user session request that was generated by the MFP in response to the user of the MFP logging out of the MFP to end the user session that included a third-party service performing one or more services on behalf of the MFP and prior to the third-party service completing the one or more services on behalf of the MFP: 
the MFP server transaction processing service sending a transaction amount capture request to an authorization and capture service to cause a fee to be charged for the one or more services performed by the third-party service on behalf of the MFP, and (see at least [0209]-[0220] [0198] [0190] [0191] [0198] [0072].  Lovat discloses that the IDev calculates the fee for the printing job prior to execution of the print job.  The IDev informs the user and requires the user to load sufficient funds into his account to complete the print job prior to execution.  Later, the final fee will also be calculated in case the print job was not completed correctly and the user needs to be issued a refund.). 
the MFP server transaction processing service examining one or more service task records stored in the one or more memories to identify a particular service, from the one or more services, that was not successfully completed by the third-party service on behalf of the MFP; and (see at least [0209]-[0220] [0198] [0190] [0191] [0198] [0072].  Lovat discloses that during processing of the job, many things can occur that gives the system additional data to better calculate job costs, fees, and charges.  Additionally, errors may occur that change the outcome of a job and its associated costs, fee, and charges.  Before the printing occurred, the user had added funds to his account and a preliminary job amount was calculated and deducted from the user account.  However, if the system determines that an error occurred, then the RCD will determine the user needs to be refunded.  For example, if the job had been configured for 20 copies and the system only completed 10 copies before the toner was depleted, the RCD accounting application will refund the amount for 10 copies back to the user’s account.  The RCD will examine the database to compare what the user had been charged prior to execution of the printing job (the job/number of pages to print and the fee), and compare to the status report after the printing is completed to determine if a job/service was not successfully completed.  Lovat discloses that the IDev sends the job results to the RCD for processing.  The RCD’s accounting application (that runs 
the MFP server transaction processing service transmitting, to the authorization and capture service, a request to refund the fee charged for the particular service, from the one or more services, that was not successfully completed by the third-party service on behalf of the MFP. (see at least [0218]-[0220] [0211].  Lovat discloses that during processing of the job, many things can occur that gives the system additional data to better calculate job costs, fees, and charges.  Additionally, errors may occur that change the outcome of a job and its associated costs, fee, and charges.  Before the printing occurred, the user had added funds to his account and a preliminary job amount was calculated and deducted from the user account.  However, if the system determines that an error occurred, then the RCD will determine the user needs to be refunded.  For example, if the job had been configured for 50 copies and the system only completed 25 copies before the device depletes its paper supply, the RCD accounting application will refund the amount for 25 copies back to the user’s account.  Therefore, the RCD system determines that a 25 copies/a particular service was not successfully completed.). 

Lovat discloses the limitations shown above.  Lovat fails to specifically disclose sending a transaction amount and request to refund the fee charged to an authorization and capture service.
However, Guerin discloses the following limitations:
An apparatus comprising: one or more processors; and one or more memories storing instructions which, when processed by one or more processors, cause: a Multi-Function Peripheral (MFP) server transaction processing service, executing on a server computer, receiving from an MFP an end user session request that was generated by the MFP in response to a user of the MFP logging out of the MFP to end a user session that included a third- party service performing one or more services on behalf of the MFP; (see at least [0076]-[0078] [0054] [0055] [0065] [0003].  Guerin discloses that a session may expire after a set time limit.  Furthermore, Guerin discloses that following the termination of a specific session, the first application causes a multi-function printer (MFP) to report out a notice of session termination to the server.). 
the MFP server transaction processing service sending a transaction amount capture request to an authorization and capture service to cause a fee to be charged for the one or more services performed by the third-party service on behalf of the MFP, and (see at least [0069]-[0078] [0045] [0053] [0054].  Guerin discloses the MFP sends an authorization to a third application that causes the server to access the use authorization and accounting database to verify the funds and the printer-specific session identifier (and print job information).  A fee will be calculated in order to be deducted and the credit record will be accessed in order to deduct that fee.).
the MFP server transaction processing service examining one or more service task records stored in the one or more memories to identify a particular service, from the one or more services, that was not successfully completed by the third-party service on behalf of the MFP; and [0070]-[0078] [0045] [0053] [0054] [0066] [0081] [0083].  Guerin discloses the MFP receives communication from the printer to perform its various functions.  A final session record will also be transmitted to the MFP to examine whether the job was successful or not.). 
the MFP server transaction processing service transmitting, to the authorization and capture service, a request to refund the fee charged for the particular service, from the one or more services, that was not successfully completed by the third-party service on behalf of the MFP. (see at least  [0070]-[0078] [0045] [0053] [0054].  Guerin discloses the MFP receives a refund request when a credit remains on the user account following the termination of the user specific session.  Guerin discloses that a third application causes the server to process the refund request.  The third application receives information from the MFP, compares that information to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the print job process of Lovat to incorporate the teachings of Guerin and specifically disclose transmitting a request to refund a charge to an authorization and capture service because doing so would make a point of sale (POS) payment solution more convenient for the user.  Incorporating these many services and systems together does not require the presence of a clerk to process the POS payment, or require hardware for specific payment systems, or only accept a specific payment type when a user may not the correct type of credit, debt, or pre-paid card required (see at least Guerin [0002] [0003]). 

Lovat/Guerin disclose the limitations shown above.  Lovat/Guerin fail to specifically disclose that the user session may end before printing is finished and the user job which may include the fee will be finalized/sent when the user logs out.
Yet, Kobayashi discloses the following limitations:
in response to receiving, from the MFP, the end user session request that was generated by the MFP in response to the user of the MFP logging out of the MFP to end the user session that included a third-party service performing one or more services on behalf of the MFP and prior to the third-party service completing the one or more services on behalf of the MFP: the MFP server transaction processing service sending a transaction amount capture request to an authorization and capture service to cause a fee to be charged for the one or more services performed by the third-party service on behalf of the MFP, and  (see at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the print job process and what information is sent for processing of Lovat/Guerin to incorporate the teachings of Kobayashi and specifically disclose that the print job log (which includes the print job information which may include fees) is sent after a user logs out but before the print job is completed because doing improves a user’s convenience and safety to allow a user to set rules/attributes to decide whether to restart a job again after a logout, or to not restart a job.  This increases security to prevent any unauthorized users behind the user to be able to receive a previous authenticated user’s print job -- or not if a user is not printing sensitive matter and wants 

Claims 2, 9, 16
Lovat/Guerin/Kobayashi disclose discloses the limitations shown above.  Lovat further discloses:
 (Previously Presented) The apparatus of Claim 1, wherein processing of the instructions by the one or more processors further comprises the MFP server transaction processing service generating a transaction record that represents the user session on the MFP, wherein the transaction record is used to track the one or more services performed by the third-party service on behalf of the MFP during the user session. (see at least [0220] [0211] [0198] [0190] [0191] [0198] [0209] [0072].  Lovat discloses the RCD stores documents and other job configuration data in a database.  The RCD will examine these records to ensure that the print jobs were successfully completed.). 

Claims 3, 10, 17
Lovat/Guerin/Kobayashi disclose the limitations shown above.  Lovat further discloses:
 (Previously Presented) The apparatus of Claim 1, wherein the request to refund the fee charged for the particular service, from the one or more services, that was not successfully completed by the third-party service on behalf of the MFP includes a fee charged for another service, from the one or more services, that was not successfully completed by the third-party service on behalf of the MFP. (see at least [0218]-[0220] [0211].  Lovat discloses that during processing of the job, many things can occur that gives the system additional data to better calculate job costs, fees, and charges.  Additionally, errors may occur that change the outcome of a job and its associated costs, fee, and charges.  Before the printing occurred, the user had added funds to his account 

Claims 4, 11
Lovat/Guerin/Kobayashi disclose the limitations shown above.  Lovat further discloses:
 (Previously Presented) The apparatus of Claim 3, wherein the particular service and the another service, from the one or more services, both correspond to the user session. (see at least [0218]-[0220] [0211].  Lovat discloses that during processing of the job, many things can occur that gives the system additional data to better calculate job costs, fees, and charges.  Additionally, errors may occur that change the outcome of a job and its associated costs, fee, and charges.  Before the printing occurred, the user had added funds to his account and a preliminary job amount was calculated and deducted from the user account.  However, if the system determines that an error occurred, then the RCD will determine the user needs to be refunded.  For example, if the job had been configured for 20 copies and the system only completed 10 copies before the toner was depleted, the RCD accounting application will refund the amount for 10 copies back to the 

Claims 5, 12, 19
Lovat/Guerin/Kobayashi disclose the limitations shown above.  Guerin specifically discloses providing, to the user, a notification message:
 (Previously Presented) The apparatus of Claim 1, wherein processing of the instructions by the one or more processors further causes providing, to the user of the MFP, a notification message notifying the user of the MFP that the fee charged for the particular service was refunded.  (see at least [0077] [0078] [0069] [0070] [0075].  Guerin discloses the MFP displays on a GUI a detailed breakdown of the costs associated with each print job function.  Therefore, the MFP may also display status updates, such as a notice of deletion due to lack of available credit or thus refund request notifications.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the print job process of Lovat/Guerin/Kobayashi to incorporate the teachings of Guerin and specifically disclose providing a notification message to the user because doing so would make a point of sale (POS) payment solution more convenient for the user.  Incorporating these many services and systems together does not require the presence of a clerk to process the POS payment, and allows many different devices to work with the multi-function printer (for example, a mobile device instead of making a user use a POS) (see at least Guerin [0002] [0003]). 

Claims 6, 13, 20
Lovat/Guerin/Kobayashi disclose the limitations shown above.  Guerin specifically discloses receiving a refund response from the authorization and capture service:
(Previously Presented) The apparatus of Claim 1, wherein processing of the instructions by the one or more processors, further causes: receiving a refund response from the authorization and capture service indicating that the request to refund the fee charged for the particular service was successfully processed, and (see at least [0077] [0078] [0045] [0053] [0054] [0075] [0070].  Guerin discloses the MFP receives a refund request when a credit remains on the user account following the termination of the user specific session.  Guerin discloses that a third application causes the server to process the refund request.  The third application receives information from the MFP, compares that information to the information from the mobile device, and compares that information with the authorization and accounting database to check that a refund is appropriate.  The third application examines the user’s account to determine if any remaining credit is available and if so, communicate with a payment service to request a refund to the user.). 
sending a notification message to a vendor-administrator managing a particular vendor account associated with the MFP notifying the vendor-administrator that the fee charged for the particular service was refunded (see at least [[0077] [0078] [0045] [0053] [0054] [0075] [0070].  Guerin discloses the MFP receives a refund request when a credit remains on the user account following the termination of the user specific session.  Guerin discloses that a third application causes the server (i.e., the vendor-administrator managing a vendor account associated with the user session) to process the refund request.  The third application receives information from the MFP, compares that information to the information from the mobile device, and compares that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the print job process of Lovat/Guerin/Kobayashi to incorporate the teachings of Guerin and specifically disclose transmitting a request to refund a charge to an authorization and capture service and sending a notification message because doing so would make a point of sale (POS) payment solution more convenient for the user.  Incorporating these many services and systems together does not require the presence of a clerk to process the POS payment, or require hardware for specific payment systems, or only accept a specific payment type when a user may not the correct type of credit, debt, or pre-paid card required (see at least Guerin [0002] [0003]). 

Claims 7, 14, 18
Lovat/Guerin/Kobayashi disclose the limitations shown above.  Lovat further discloses:
 (Previously Presented) The apparatus of Claim 1, wherein examining one or more service task records stored in the one or more memories to identify the particular service, from the one or more services, that was not successfully completed by the third-party service on behalf of the MFP includes determining that the one or more service task records do not specify that the particular service was completed. (see at least [0218]-[0220] [0211] [0198] [0190] [0191] [0198] [0209] [0072].  .  Lovat discloses that during processing of the job, many things can occur that gives the system additional data to better calculate job costs, fees, and charges.  Additionally, errors may occur that change the outcome of a job and its associated costs, fee, and charges.  Before the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691